DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-11, and 16 are allowed. The prior art recites systems and methods for advance medical directives and end-of-life orders with scripted video.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Renaurt, Pruitt, Cohen, and Tritch teach systems and methods of directed medical care, automated informed consent, flexible video construction, and storing and receiving advance medical directives. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the limitations not taught or suggested by the prior art. Specifically, Applicants persuasive arguments include the following, the text is not that script recited by the patient/viewer, the patient is not the actor, and the video does not show any patient expressing their medical directives. These videos are merely tailored informational clips from a repository that are compiled based on the specific parameters for which the patient needs information. The clips and animations that makeup these videos are created in studios by actors and never feature the patient in any way

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686